Mr. JUSTICE HOLMES,
in dissenting, held:
1. The statute seeks to reach natural gas before it has begun to move in commerce ot any kind. It addresses itself to gas, hereafter to be collected and states to what uses it first must be applied. The gas is collected under and subject to the law if valid and at that moment it is not yet matter of commerce among the states. Products of a state until they are actually started to a point outside it, may be regulated by the state notwithstanding the commerce clause. Mining Co. v. Lord, 262 U. S. Notthing in the comomerce clause prevents a state from giving a preference to its inhabitants in the enjoyment of its natural advantages. The law of W. Va, and of W. Va. alone makes the W. Va. gas what is called a public utility, and how far it shall be such is a matter that that lawalone decies.